Title: To George Washington from John Hancock, 17 October 1777
From: Hancock, John
To: Washington, George



Sir
York Town [Pa.] October 17th 1777

It is now above Two years since I have had the Honour of Presiding in Congress, and I should Esteem myself happy to have it in my Power to render further Service to my Country in that Department; but the decline of Health occasion’d by so long & unremitting an Application to the Duties of my Office both in Congress and out of Congress, join’d to the Scituation of my own private Affairs, have at length taught me to think of Retiring for two or three Months, & I have Determin’d to take my Leave the ensuing week, & set out immediately for Boston after this Express returns.
As the Congress will doubtless proceed to appoint a Successor in my stead, on him therefore will devolve the Business of the Chair—It will fall within the Line of his Duty to keep up that Connection & Correspondence with you which has heretofore been mine, & I sincerely hope he may do it, as well as discharge every other Duty incident to the Office, with more Advantage than I have done—Upon the Review however of the Intercourse that has Subsisted between us, I cannot avoid saying, that I feel a great Degree of pleasure in having to the utmost of my power endeavour’d to Execute the Business committed to my

Care, and in a particular manner with regard to the Army under your Command, I flatter myself my Conduct in this instance will meet with your Approbation. The Politeness and Attention I have ever experienc’d from you in the Course of our Correspondence will always be a Source of the most pleasing Satisfaction to me.
As it is probable I shall meet with some difficulty in crossing the North River, & shall run a considerable Risque in passing thro’ some Tory Towns on the East Side, I must Ask the favour of you to give me Authority to order a few Light Horse from thence to Escort me through that part of the Country. I apprehend I may safely go from hence to North River, tho’ I should be happy in having your Opinion & as to the best Rout.
On my Arrival in Boston I shall think myself happy to be favour’d with any Commands from you, and should any thing of a publick Nature occur, I will do myself the honour of letting you hear from me. With the most sincere wishes that you may soon triumph over the Enemies of America, and meet with every publick & private Prosperity, & with the utmost Respect, I am Sir Your most Obedt Servt

John Hancock

